Ms. Caran Curry Prosecutor Coordinator 323 Center, Suite 750 Little Rock, AR 72201
Dear Ms. Curry:
This is in response to your request for an opinion on the following question:
  If the legislature adjourns sine die on April 28, what will be the effective date of the acts that do not have an emergency clause?
Please note that I have attached a copy of Op. Att'y Gen. No. 95-119, which addresses this question, and concludes that the effective date of legislation without an emergency clause or specified effective date passed during the regular session of the Eightieth General Assembly is July 28, 1995.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elana C. Wills.
Sincerely,
WINSTON BRYANT Attorney General
Enclosure